             Case 2:19-cv-01116-TSZ Document 13 Filed 08/13/19 Page 1 of 4



 1                                                                          HON. THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   RYAN DIAZ,
                                                             NO. 2:19-cv-01116-TSZ
10                         Plaintiff,
                                                             JOINT STIPULATION AND
            v.                                               [PROPOSED] ORDER REGARDING
11                                                           BRIEFING SCHEDULE
     NINTENDO OF AMERICA, INC.,
12
                           Defendant.
13

14          WHEREAS, Plaintiff filed this putative class action on July 19, 2019;

15          WHEREAS, the parties have met and conferred about the filing of an amended

16   complaint and a potential briefing schedule related thereto;

            WHEREAS, it is agreed to by the parties and Ordered by the Court as follows:
17
            1.      Plaintiff will file a first amended complaint within 45 days of the entry of this
18
                    order. Nintendo need not respond to the initial complaint filed on July 19;
19
            2.      Nintendo shall have 50 days to respond to Plaintiff’s first amended complaint;
20          3.      In the event that Nintendo files a motion directed to Plaintiff’s first amended
21                  complaint, Plaintiff will have 30 days to file an opposition; and

22          4.      Nintendo may file a reply, if applicable, within 21 days after Plaintiff files an

23                  opposition brief.


      JOINT STIP. AND [PROPOSED] ORDER                                     TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
      RE BRIEFING SCHEDULE                                   1                 Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
      (2:19-cv-01116-TSZ)
            Case 2:19-cv-01116-TSZ Document 13 Filed 08/13/19 Page 2 of 4



 1
     Dated: August 13, 2019
 2
                                     TOUSLEY BRAIN STEPHENS PLLC
 3

 4                                   By:         s/ Kim D. Stephens
                                     Kim D. Stephens, WSBA #11984
 5                                   Jason T. Dennett, WSBA #30686
                                     Kaleigh N.B. Powell, WSBA #52684
 6                                   1700 Seventh Avenue, Suite 2200
                                     Seattle, Washington 98101
 7                                   Telephone: 206.682.5600/Fax: 206.682.2992
                                     kstephens@tousley.com
 8                                   jdennett@tousley.com
                                     kpowell@tousley.com
 9

10                                   Benjamin F. Johns (pro hac vice)
                                     Andrew W. Ferich (pro hac vice)
11                                   Alex M. Kashurba (pro hac vice)
                                     CHIMICLES SCHWARTZ KRINER
12                                    & DONALDSON-SMITH LLP
                                     361 W. Lancaster Avenue
13                                   Haverford, Pennsylvania 19041
                                     Tel: (610) 642-8500
14                                   bfj@chimicles.com
                                     awf@chimicles.com
15                                   amk@chimicles.com

16
                                     Counsel for Plaintiff Ryan Diaz
17
                                     By:         s/ Eric J. Weiss
18
                                     Eric J. Weiss
                                     PERKINS COIE LLP
19
                                     1201 Third Avenue, Suite 4900
                                     Seattle, WA 98101-3099
20
                                     Tel: (206) 359-3456
                                     eweiss@perkinscoie.com
21
                                     Counsel for Defendant Nintendo of America, Inc.
22

23


      JOINT STIP. AND [PROPOSED] ORDER                          TOUSLEY BRAIN STEPHENS PLLC
                                                                 1700 Seventh Avenue, Suite 2200
      RE BRIEFING SCHEDULE                         2                Seattle, Washington 98101
                                                              TEL. 206.682.5600  FAX 206.682.2992
      (2:19-cv-01116-TSZ)
             Case 2:19-cv-01116-TSZ Document 13 Filed 08/13/19 Page 3 of 4



 1   Presented by:

 2   TOUSLEY BRAIN STEPHENS PLLC

 3
     By:     s/ Kim D. Stephens
 4   Kim D. Stephens, WSBA #11984
     Jason T. Dennett, WSBA #30686
 5   Kaleigh N.B. Powell, WSBA #52684
     1700 Seventh Avenue, Suite 2200
 6   Seattle, Washington 98101
     Telephone: 206.682.5600/Fax: 206.682.2992
 7   kstephens@tousley.com
     jdennett@tousley.com
 8   kpowell@tousley.com

 9

10   Dated this ____ day of August, 2019

11

12   THOMAS S. ZILLY
     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23


      JOINT STIP. AND [PROPOSED] ORDER                      TOUSLEY BRAIN STEPHENS PLLC
                                                             1700 Seventh Avenue, Suite 2200
      RE BRIEFING SCHEDULE                       3              Seattle, Washington 98101
                                                          TEL. 206.682.5600  FAX 206.682.2992
      (2:19-cv-01116-TSZ)
               Case 2:19-cv-01116-TSZ Document 13 Filed 08/13/19 Page 4 of 4



 1
                                      CERTIFICATE OF SERVICE
 2
              I hereby certify that on August 13, 2019, I electronically filed the foregoing with the
 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to all

 4   parties registered on the CM/ECF system. All other parties (if any) shall be served in

 5   accordance with the Federal Rules of Civil Procedure.

              DATED at Seattle, WA, this 13th day of August, 2019.
 6

 7
                                                    s/ Kim D. Stephens
                                                    Kim D. Stephens
 8   6639/001/540914.1

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


      JOINT STIP. AND [PROPOSED] ORDER                                      TOUSLEY BRAIN STEPHENS PLLC
                                                                             1700 Seventh Avenue, Suite 2200
      RE BRIEFING SCHEDULE                                    4                 Seattle, Washington 98101
                                                                          TEL. 206.682.5600  FAX 206.682.2992
      (2:19-cv-01116-TSZ)
